  Case 20-09289       Doc 14     Filed 07/14/20 Entered 07/14/20 11:22:19           Desc Main
                                   Document     Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                       )       CHAPTER 7 PROCEEDING
                                             )
KELLY BRENNER,                               )       CASE NO. 20 B 09289
                                             )
               DEBTOR.                       )       HON. DAVID D. CLEARY

                                    NOTICE OF MOTION

         PLEASE TAKE NOTICE THAT on July 22, 2020, at 10:00 a.m., I shall appear before
the Honorable David D. Cleary, Bankruptcy Judge or before any other Bankruptcy Judge who may
be sitting in his place and shall present a Motion of the United States Trustee for an Extension
of Time to Object to Discharge and to File Motion to Dismiss, a copy of which is attached and
served on you.

        This motion will be presented and heard telephonically. No personal appearance in
court is necessary or permitted. To appear and be heard telephonically on the motion, you must set
up and use an account with Court Solutions, LLC. You can set up an account at www.Court-
Solutions.com or by calling Court Solutions at (917) 746-7476.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.


                                                     /s/ David Paul Holtkamp
                                                     David Paul Holtkamp, Trial Attorney
                                                     OFFICE OF THE U.S. TRUSTEE
                                                     219 S. Dearborn Street, Room 873
                                                     Chicago, Illinois 60604
                                                     (312) 353-5014



                                CERTIFICATE OF SERVICE

        I, David Paul Holtkamp, an attorney, certify under penalty of perjury under that I caused a
copy of this notice, attached motion and proposed order to be serviced on each entity shown on
the attached service list at the address shown and by the method indicated on July 14, 2020, before
5:00 p.m.
                                                       /s/ David Paul Holtkamp
 Case 20-09289      Doc 14     Filed 07/14/20 Entered 07/14/20 11:22:19     Desc Main
                                 Document     Page 2 of 4



                                       SERVICE LIST

Registrants Served Through the Court’s Electronic Notice for Registrants:

Richard M. Fogel: rfogel@foxrothschild.com, il72@ecfcbis.com
Patrick S. Layng: USTPRegion11.ES.ECF@usdoj.gov
David M. Siegel: davidsiegelbk@gmail.com, R41057@notify.bestcase.com;
                  johnellmannlaw@gmail.com

Parties Served via First Class Mail:

Kelly Brenner
1226 W. Ohio St., Apt. #1
Chicago, IL 60642

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541
  Case 20-09289       Doc 14      Filed 07/14/20 Entered 07/14/20 11:22:19              Desc Main
                                    Document     Page 3 of 4



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                        )       CHAPTER 7 PROCEEDING
                                              )
KELLY BRENNER,                                )       CASE NO. 20 B 09289
                                              )
               DEBTOR.                        )       HON. DAVID D. CLEARY

      MOTION OF THE UNITED STATES TRUSTEE FOR AN EXTENSION OF
      TIME TO OBJECT TO DISCHARGE AND TO FILE MOTION TO DISMISS

         NOW COMES PATRICK S. LAYNG, the United States Trustee for the Northern District

of Illinois, by his attorney, David Paul Holtkamp, and pursuant to 11 U.S.C. § 727(c)(1) and Fed.

R. Bankr. P. 4004(b), hereby requests this Court to grant an extension of time to object to the

discharge of Kelly Brenner (the “Debtor”), and to file a motion dismiss the Debtor’s case for abuse

pursuant to 11 U.S.C. § 707(b) and Fed. R. Bankr. P. 1017(e)(1). In support of this request, the

U.S. Trustee states as follows:

         1.    This is a core proceeding concerning the administration of this estate pursuant to

28 U.S.C. § 157(b)(2)(A) which this Court may hear and determine pursuant to IOP 15(a) and

Local Rule 40.3.1 of the United States District Court for the Northern District of Illinois.

         2.    On April 14, 2020, the Debtor filed her voluntary petition for relief Chapter 7 of

the Bankruptcy Code. On or about that same time, Richard Fogel was appointed Chapter 7 Trustee

in the Debtor’s case. The last date for parties to object to the Debtor’s discharge or to file a motion

to dismiss her case under § 707 is currently set for July 27, 2020.

         3.    Schedule I reflects the Debtor is unemployed and has no monthly income The

Debtor’s non-filing spouse is employed with Environs Development, Inc. and earn $10,000 gross

per month. The Debtor’s Statement of Financial Affairs, question four, shows the Debtor earned

$51,471 in 2018 and $124,855 in 2019 and 2019.
  Case 20-09289        Doc 14    Filed 07/14/20 Entered 07/14/20 11:22:19            Desc Main
                                   Document     Page 4 of 4



       4.      The Debtor and her Spouse list total net income of $7,358 on her Schedule I. The

Debtor does not expect an increase or decrease within the next year. The Debtor’s Schedule J

reflects total monthly expenses of $11,981. Included in that amount is rent in the amount of

$3,200, the Debtor’s non-filing spouse’s credit cards in the amount in the amount of $2,650 and

$1,300 for children’s extra curriculum. The Debtor and her non-filing spouse are negative $4,623

per month.

       5.      The Debtor’s Schedule E/F reflects $136,931 in unsecured debt, a majority of

which is credit card debt. The Debtor failed to list when the debts were incurred.

       6.      Based on the above, the U.S. Trustee requests additional time to investigate the

veracity and completeness of the Debtor’s petition, schedules, statement of financial affairs and

testimony given at the meeting of creditors in order to determine whether cause exists to file an

objection to her discharge pursuant to 11 U.S.C. § 727(a) or a motion to dismiss the Debtor’s case

pursuant to 11 U.S.C. § 707.

       WHEREFORE, the U.S. Trustee requests this Court extend the date to object to the

Debtor’s discharge pursuant to 11 U.S.C. § 727(a) and for filing a motion to dismiss the Debtor’s

case under § 707(b) through and including October 26, 2020, and for such other relief as this Court

deems just.

                                                     RESPECTFULLY SUBMITTED:

                                                     PATRICK S. LAYNG
                                                     UNITED STATES TRUSTEE


Dated: July 14, 2020                            By: /s/ David Paul Holtkamp
                                                    David Paul Holtkamp, Trial Attorney
                                                    OFFICE OF THE U.S. TRUSTEE
                                                    219 S. Dearborn Street, Room 873
                                                    Chicago, Illinois 60604
                                                    (312) 353-5014
